               Case 3:19-cv-01463-VC Document 83 Filed 07/22/20 Page 1 of 6



                                     UNITED STATES DISTRICT COURT
 1
                                  NORTHERN DISTRICT OF CALIFORNIA
 2
                                          SAN FRANCISCO DIVISION
 3

 4
     TESLA, INC., a Delaware corporation,             Case No. 19-cv-01463-VC
 5
            Plaintiff,                                JOINT DISCOVERY LETTER OF
 6                                                    PLAINTIFF TESLA, INC. AND THIRD
     v.                                               PARTY XMOTORS.AI
 7
     GUANGZHI CAO, an individual,
 8
            Defendant.
 9

10

11          Counsel for Tesla and counsel for third party subpoena respondent XMotors.ai have met and
12 conferred telephonically prior to filing this joint letter, most recently on July 15, 2020. Counsel for

13 Defendant Guangzhi Cao participated in those meet and confer sessions as well. Undersigned counsel

14 hereby attest that they have complied with Section 9 of the Northern District’s Guidelines for

15 Professional Conduct regarding discovery prior to filing the joint letter.

16
     THE NORTON LAW FIRM PC                                    RIMON, P.C.
17
   By: /s/ Fred Norton_________                                By: /s/ Scott Raber_____________
18 Fred Norton (SBN 224725)                                    Scott Raber (SBN194924)
19 Attorneys for Plaintiff                                     Attorneys for Third Party
   TESLA, INC.                                                 XMOTORS.AI
20

21

22          Pursuant to Local Rule 5.1(i)(3), I attest that all other signatories listed, and on whose behalf the
23 filing is submitted, concur in the filing’s content and have authorized the filing.

24    Dated: July 22, 2020                         By:     /s/ Scott Raber _______________
                                                            Scott Raber
25

26

27

28
     CASE NO. 19-CV-01463-VC                         -1-                            JOINT DISCOVERY LETTER BRIEF
               Case 3:19-cv-01463-VC Document 83 Filed 07/22/20 Page 2 of 6




 1 Tesla’s Position

 2          XMotors.ai, Inc. (“XMotors”) has twice been ordered to produce forensic images of employees’

 3 computers, without removing anything but privileged files. Still it has not complied. Instead, in

 4 defiance of the Court’s orders, XMotors keeps looking for excuses to delay. The Court should put an

 5 end to these games.

 6          On January 17, 2020, plaintiff Tesla, Inc. served a subpoena on third party XMotors, the

 7 employer of defendant Guangzhi Cao. The subpoena sought, among other things, forensic images of

 8 laptops for Cao’s co-workers at XMotors. XMotors moved to quash that portion of the subpoena, and
 9 on May 27, 2020, Judge Chhabria denied the motion and held that “XMotors must also produce the

10 requested forensic images.” Dkt. 74 at 1.

11          But XMotors did not produce the forensic images as Judge Chhabria ordered. Instead, XMotors

12 took the position that it must remove files that contained “XMotors’ and its employees’ confidential or

13 private information,” to which Tesla objected Dkt. 78 at 4. 1 Alternatively, XMotors proposed it would

14 turn the forensic images over to a neutral, who would produce data to Tesla based on search terms only

15 after XMotors had an opportunity to object. Id. Tesla objected that Judge Chhabria had already

16 decided this question and that XMotors was merely relitigating the motion to quash. Id.

17          On June 29, Magistrate Judge Westmore rejected XMotors’ position, agreeing that XMotors’

18 demand to remove files was inconsistent with Judge Chhabria’s order: “The presiding judge, however,
19 ordered the production of the requested forensic images without limitation.” Dkt. 80 at 2. The same

20 was true of XMotors’ demand for review by a neutral. See id. at 2 n.1 (noting Judge Chhabria directed

21 the parties to meet and confer over a discovery neutral solely with respect to source code). Accordingly,

22 the Court ordered XMotors “to produce the forensic images after conducting a privilege review.” Id.

23          Still, XMotors did not produce the laptop images. After receiving the Court’s June 29 order,

24 XMotors took the position that it needed to remove source code files as well as privileged material.

25 Even though the June 29 order reconfirmed that Judge Chhabria’s suggestion of a third party neutral did

26

27   1
    Contrary to XMotors’ claim below, Tesla always agreed that XMotors could remove privileged
   material. See Dkt. 78 at 2 (“XMotors wants to conduct a privilege review, which Tesla does not
28 oppose”); Dkt. 59-5 at 15 (Tesla Opp. to Mot. to Quash) (suggesting ways to deal with privilege claims).


     CASE NO. 19-CV-01463-VC                       -2-                          JOINT DISCOVERY LETTER BRIEF
                Case 3:19-cv-01463-VC Document 83 Filed 07/22/20 Page 3 of 6




 1 not apply to forensic images, XMotors argued in meet and confer that the order allowed it to remove any

 2 source code on the laptops to be examined by the neutral. XMotors also claimed it needed to seek

 3 “clarification” of the Court’s June 29 order because it supposedly did not know how to remove

 4 privileged material and produce a forensic image. After Tesla suggested the parties’ technical

 5 consultants speak directly, the protocol to remove privileged material was resolved, but XMotors still

 6 has not produced any image for laptops that contained privileged material or that contain source code.

 7 (It has produced five images for laptops that contained neither; it is in the process of producing laptops

 8 that held privileged material but not source code, and it still is withholding five images with source
 9 code.) 2 Furthermore, XMotors admitted in meet and confer that removing source code files “may add

10 processing time as there are thousands of XMotors source code files on some of the laptops,” but it has

11 not explained how much additional time. Tesla objects to the added delay, and objects that removing

12 “thousands” of source code files cannot be accomplished without the loss of important forensic data.

13          In an effort to avoid the effect of the May 27 and the June 29 orders, XMotors argues that

14 “treating the [May 27] Order as requiring production of the forensic images with the source code

15 included would conflict with the Court’s [June 29] ruling requiring the forensic neutral to oversee the

16 source code inspection ‘in the first instance.’” Too cute. Judge Chhabria’s May 27 order directed the

17 production of the forensic images “without limitation.” If there were a “conflict” between the May 27

18 order and the June 29 order, the presiding judge’s order would have to control. But there is no conflict.
19 When Judge Chhabria denied XMotors’ motion to quash, and ordered XMotors to produce forensic

20 images, he well knew that the images could contain source code. Judge Chhabria knew this because

21 XMotors itself argued at length that Tesla already had one complete copy of XMotors source code on

22 the forensic image of Cao’s laptop that XMotors produced in 2019. Dkt. 45 at 10, 12, 16; Dkt. 63 at 3,

23 7. Nonetheless, he ordered the production of the forensic images “without limitation.” If XMotors was

24 confused by that order, it needed to seek reconsideration, not wait two months to seek reversal of Judge

25 Chhabria’s unambiguous order. Meanwhile, the defendant – XMotors employee Cao – takes the

26 position that the parties should be able to review both Tesla source code that Cao downloaded to his own

27
            2
           To excuse its ongoing delay, XMotors says Tesla took five days – from 4:30 pm on Friday July
28 1 to Wednesday morning July 6 – to provide a shipping address for the initial five images. This is silly.)


     CASE NO. 19-CV-01463-VC                        -3-                           JOINT DISCOVERY LETTER BRIEF
               Case 3:19-cv-01463-VC Document 83 Filed 07/22/20 Page 4 of 6




 1 devices and the XMotors source code on Cao’s XMotors laptop without any neutral involvement at all.

 2          There are no new arguments or issues. Judge Chhabria already ordered XMotors to produce the

 3 forensic images, see Dkt. 74 at 1, and to do so “without limitation,” Dkt. 80 at 2. XMotors did not seek

 4 reconsideration of Judge Chhabria’s order. Magistrate Judge Westmore already ordered XMotors “to

 5 produce the forensic images after conducting a privilege review.” Dkt. 80 at 2. XMotors did not file an

 6 objection to that order under Fed. R. Civ. P. 72(a), and the deadline to do so was July 13.

 7          XMotors’ continuing delay significantly prejudices Tesla’s ability to conduct the deposition of

 8 XMotors CEO Xinzhou Wu (scheduled for July 30 but his laptop has not been produced), to conduct the
 9 30(b)(6) deposition (scheduled for July 29 but neither source code, nor source code logs, nor laptops

10 containing source code have been produced), and to complete expert analyses of the images themselves

11 (deadline of August 21, subject to Tesla’s imminent motion to continue).

12          The issue now is not whether XMotors must produce the forensic images without removing

13 source code. That is twice decided. The issue now is whether the Court should hold XMotors in

14 contempt under Fed. R. Civ. P. 45(g) for XMotors’ willful failure to comply. It should.

15 Third-Party XMotors.ai’s Position

16          Through this letter brief, XMotors seeks clarification of the Court’s June 29, 2020 Order

17 Regarding Discovery Letters (the “Order) with respect to forensic images of laptop computers to be

18 produced by XMotors and how source code on them will be handled going forward. (ECF 80) Contrary
19 to Tesla’s contention, this issue has not been addressed by either of the Court’s prior rulings.

20          The Order directs XMotors “to produce the forensic images after conducting a privilege review”

21 but does not address how XMotors could actually produce the forensic images without turning over

22 privileged material or source code contained on them. Tesla and XMotors have since come to an

23 agreement whereby privileged files will be extracted from the laptop images before they are turned over

24 to Tesla, itemized by XMotors’ vendor, and the original images containing the privileged material in situ

25 will be maintained, in the event there is any concern about the integrity of the images or what was held

26 back for privilege.

27          However, the same issue has also arisen with respect to XMotors’ source code—which the Court

28 held must be reviewed by a third-party neutral “in the first instance.” (ECF 80, at 2:13-15 & n. 1) At


     CASE NO. 19-CV-01463-VC                        -4-                           JOINT DISCOVERY LETTER BRIEF
               Case 3:19-cv-01463-VC Document 83 Filed 07/22/20 Page 5 of 6




 1 least five of the fourteen XMotors laptop images from eleven employees contain source code files. In

 2 ruling that the forensic images should be produced without limitation, this Court also observed that “the

 3 presiding judge did contemplate a third-party neutral as to the source code.” XMotors respectfully

 4 submits that treating the Order as requiring production of the forensic images with the source code

 5 included would conflict with the Court’s ruling requiring the forensic neutral to oversee the source code

 6 inspection “in the first instance”—because Tesla would have unfettered access to the source code files

 7 on those computers, outside the auspices of the required neutral.

 8          To ameliorate that problem, XMotors has proposed the same solution that will be employed for

 9 the privileged material: in particular, its forensic consultant will “redact” the source code files from the

10 images and provide those files separately to the neutral. At the same time, XMotors will maintain

11 original versions of the imaged laptops should any questions arise regarding the forensic integrity of the

12 separated source code files provided to the neutral, or the laptops themselves.

13          Tesla’s objections to this path forward are not well-taken. First, Tesla argues that XMotors

14 should have objected to the Order pursuant to Fed. R. Civ. P. 72. However, that assumes this Court

15 reached a decision on that issue. As noted above, XMotors disagrees—and, in any event, believes there

16 was enough ambiguity to provide this Court the opportunity to clarify the Order’s intended scope before

17 potentially pursuing an objection before the presiding judge. 3

18          Second, Tesla incongruously demands that it have direct access to the source code on the

19 images—even though the Court has expressly disallowed such access to equivalent source code

20 produced in response to the other challenged requests (Req. Nos. 15-18). This would allow Tesla to do

21 an end-run around the forensic neutral’s required oversight prescribed by the Court’s Order. As a matter

22 of proportionality and consistency, XMotors submits that its suggested approach will provide Tesla with

23
     3
24    Nor did Judge Chhabria address the issue of source code on the imaged devices before referring the
     matter to this Court—while simultaneously directing the parties to meet and confer regarding source
25   code review and production. (ECF 74) Tesla’s purported clairvoyance about what Judge Chhabria
     “knew” about the forensic images is nonsensical and wholly unsupported: as Tesla well knows,
26   XMotors voluntarily provided Cao’s laptop in August 2019, reflecting code on his machine as of March
     2019 (when he was placed on leave), in an effort to demonstrate no misappropriation. XMotors most
27   certainly did not agree to the unfettered production and review of other employees’ laptops at that time
     or thereafter, and was not aware of the extent to which source code might be present on other devices
28   called for by later discovery requests.


     CASE NO. 19-CV-01463-VC                         -5-                           JOINT DISCOVERY LETTER BRIEF
                Case 3:19-cv-01463-VC Document 83 Filed 07/22/20 Page 6 of 6




 1 all of the access it needs. Tesla has not articulated, and cannot articulate any reason why source code on

 2 laptop images should be treated any differently from other source code repository files subject to the

 3 forensic neutral’s oversight.

 4          Faced with these shortcomings, Tesla has the temerity to accuse XMotors of “contempt” for

 5 having asserted its rights, and disingenuously accuses XMotors of delay actually occasioned by Tesla’s

 6 own actions (and inaction). For example, Tesla would apparently have the Court believe that it agreed to

 7 the removal of privileged material from the images weeks ago, in June, before the parties’ prior joint

 8 briefing. In fact, Tesla did not agree to the removal of privileged material from the imaged laptops until
 9 the parties met and conferred after the Order, on July 1. And, even then, Tesla did not actually agree to a

10 protocol for the removal of such information until today, July 22.

11          Similarly, during the same meet and confer call on July 1, XMotors informed Tesla that it had

12 several laptop images containing no source code or privileged material that it was ready to produce, and

13 asked where they should be sent. Tesla remained silent for five days after promising to provide shipping

14 information, and only provided that information after XMotors again followed up. Moreover, XMotors

15 informed Tesla about source code found on some of the imaged laptops as soon as it had confirmation of

16 the issue.

17          Thus, the only delay has been occasioned by Tesla’s unfounded insistence that source code on

18 the imaged laptops should somehow be treated to a different standard from the rest of the source code
19 provided for inspection. The laptop images containing source code should be subject to the same review

20 protocol standards set forth by the Court in connection with the parties’ Joint Discovery Brief of Tesla

21 and XMotors. (ECF 81)

22

23

24

25

26

27

28


     CASE NO. 19-CV-01463-VC                        -6-                          JOINT DISCOVERY LETTER BRIEF
